DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           ROBERTA WRINN,
                              Appellant,

                                    v.

                           TOWN OF DAVIE,
                              Appellee.

                              No. 4D20-280

                              [July 29, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David Haimes, Judge; L.T. Case No. CACE16-3083.

  Kenneth D. Cooper of Kenneth D. Cooper, P.A., Fort Lauderdale, for
appellant.

   Joan Carlos Wizel of Lydecker Diaz, Miami, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.